Case: 21-40203       Document: 00516179226            Page: 1      Date Filed: 01/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                             January 25, 2022
                                     No. 21-40203
                                   Summary Calendar                            Lyle W. Cayce
                                                                                    Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Olga Lidia Torres-Soreano,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-766-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Olga Lidia Torres-Soreano challenges the
   district court’s denial of her motion for compassionate release under 18
   U.S.C. § 3582(c)(1)(A). 1 Her motion sought relief based on the COVID-19


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
           Because the government stated that it is “not participat[ing]” in this case, we
   assume arguendo that Torres-Soreano’s appeal is timely, regardless of the timing of her
Case: 21-40203         Document: 00516179226                Page: 2       Date Filed: 01/25/2022




                                           No. 21-40203


   pandemic and her underlying medical conditions. The district court denied
   the motion, finding that Torres-Soreano did not demonstrate an
   extraordinary and compelling reason for early release and that, even if she
   had, the 18 U.S.C. § 3553(a) sentencing factors weighed against granting
   early release.
           We review the denial of a motion for compassionate release for abuse
   of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   “[A] court abuses its discretion if it bases its decision on an error of law or a
   clearly erroneous assessment of the evidence.” Id. (internal quotation marks
   and citation omitted).
           The district court gave sufficient reasons for denying Torres-
   Soreano’s motion based on the § 3553(a) factors. See id. at 693–94. The
   district court’s analysis of her medical conditions, and whether they
   constituted “extraordinary and compelling circumstances” warranting
   relief, is therefore irrelevant to this appeal. See, e.g., United States v. Guerrero,
   857 F. App’x 844, 844 (5th Cir. 2021) (unpublished) (“[D]enial [of a
   compassionate release motion] may be affirmed on any basis supported by
   the record, such as the court’s analysis of the § 3553(a) factors.”).
           Torres-Soreano has not shown that the district court abused its
   discretion in denying the requested relief. See Chambliss, 948 F.3d at 693–94.
   The district court’s decision is AFFIRMED.




   motion to reconsider the district court’s decision. See United States v. Martinez, 496 F.3d
   387, 388–89 (5th Cir. 2010); United States v. Gomez-Vasquez, 690 F. App’x 272, 274 (5th
   Cir. 2017) (unpublished) (“Although . . . untimely motions for reconsideration [do] not toll
   the time for filing a notice of appeal from the underlying denial of § 3582(c)(2) relief, . . .
   the time limit for filing a notice of appeal in a criminal case is not jurisdictional and may be
   waived[.]” (citations omitted)).




                                                  2